Eberhardt, Judge.
1. The Civil and Criminal Court of Cobb County has jurisdiction of trover actions. Ga. L. 1964, p. 3211, § 2, as amended by Ga. L. 1965, p. 3313.
2. The Civil and Criminal Court of Cobb County having jurisdiction of the subject matter of a counter claim in a trover action, a contention in the brief that judgment on the coun*811ter claim is “null and void” because it sought to interpose a contract claim in the tort action presents nothing for decision where the question is raised for the first time in this court, even assuming that under the Civil Practice Act a contract claim cannot be asserted in a counter claim to a trover action. Taylor v. R. O. A. Motors, Inc., 114 Ga. App. 671 (3a) (152 SE2d 631). And compare cases such as Wilkes v. Sheppard, 104 Ga. App. 710, 711 (2) (122 SE2d 534) with CPA § 13 (Code Ann. § 81A-113).
Submitted March 4, 1968
Decided May 24, 1968.
Doyle C. Brown, Albert L. Bagby, Jr., L. S. Cobb, for appellants.
G. Robert Howard, for appellee.

Judgment affirmed.


Felton, C. J., and Whitman, J., concur.